                                                                                     FILED
                                                                                     CLERK
 UNITED STATES DISTRICT COURT                                            12:26 pm, Sep 04, 2019
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------X                  U.S. DISTRICT COURT
 TRUSTEES OF THE NORTHEAST                                             EASTERN DISTRICT OF NEW YORK
                                                                            LONG ISLAND OFFICE
 CARPENTERS HEALTH, PENSION,
 ANNUITY, APPRENTICESHIP, and LABOR
 MANAGEMENT COOPERATION FUNDS,                                ADOPTION ORDER
                                                              2:17-cv-02387 (ADS) (ARL)
                           Plaintiffs,

                  -against-

 CALI ENTERPRISES, INC., CALADRI
 DEVELOPMENT CORP., CALI BROTHERS,
 INC., J. CALI, INC., and CARJEN FENCE
 CO., INC.,

                            Defendants.
 --------------------------------------------------------X

SPATT, District Judge:

        On April 21, 2017, the Plaintiffs brought this action pursuant to sections 502(a)(3) and 515

of the Employee Retirement Income Security Act, as amended, 29 U.S.C. §§ 1132(a)(3), 1145

(“ERISA”), and section 301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185

(“LMRA”), and other applicable law, to collect delinquent employer contributions to a group of

employee benefit plans, and for related relief.

        On September 11, 2018, the Clerk of the Court certified the Defendants’ default based upon

their failure to answer or otherwise appear in this action.

        On October 1, 2018, the Plaintiffs filed the instant motion for a default judgment.

        On October 2, 2018, the Court referred the motion to United States Magistrate Judge

Arlene R. Lindsay for a report and recommendation as to whether the motion should be granted,

and if so, what if any relief should be given.



                                                        1
       On August 20, 2019, Judge Lindsay issued a Report and Recommendation (“R&R”)

recommending that the motion for default judgment be denied and that the Plaintiffs be required

to address whether the Court possesses subject matter jurisdiction consistent with Peacock v.

Thomas, 516 U.S. 349 (1996). The Plaintiff filed proof of service the same day.

       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Court denies the Plaintiffs’ motion

for default judgment. The Plaintiffs are hereby directed to show cause, in writing through a

memorandum to be submitted by October 4, 2019, why the Court should not dismiss this case for

lack of subject matter jurisdiction.


 SO ORDERED.

 Dated: Central Islip, New York

         September 4, 2019

                                                    ___/s/ Arthur D. Spatt_______

                                                      ARTHUR D. SPATT

                                                   United States District Judge




                                               2
